             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 1 of 19




     George M. Lee [Cal. SBN 172982]                    Cody Wisniewski*
1    SEILER EPSTEIN LLP                                 *Admitted Pro hac vice
     275 Battery Street, Suite 1600                     MOUNTAIN STATES LEGAL FOUNDATION
2    San Francisco, CA 94111                            2596 South Lewis Way
     Tel. (415) 979-0500                                Lakewood, CO 80227
3    Fax (415) 979-0511                                 Tel. (303) 292-2021
     gml@seilerepstein.com                              Fax (303) 292-1980
4                                                       cody@mslegal.org
5
                                 UNITED STATES DISTRICT COURT
6
                              NORTHERN DISTRICT OF CALIFORNIA
7
                                                   )
8
     STATE OF CALIFORNIA, BRYAN                    )
9    MUEHLBERGER, FRANK BLACKWELL,                 )
     and GIFFORDS LAW CENTER TO                    )   Case Number: 3:20-cv-06761-EMC
10   PREVENT GUN VIOLENCE,                         )
                                                   )   REPLY IN SUPPORT OF ZACHARY
11
                   Petitioners,                    )   FORT; FREDERICK BARTON;
12                                                 )   BLACKHAWK MANUFACTURING
            v.                                     )   GROUP, INC.; AND FIREARMS POLICY
13                                                 )   COALITION, INC.’S MOTION TO
     BUREAU OF ALCOHOL, TOBACCO,                   )   INTERVENE
14
     FIREARMS AND EXPLOSIVES; REGINA )
15   LOMBARDO, in her official capacity as         )
     Acting Deputy Director of Bureau of Alcohol, )
16   Tobacco Firearms and Explosives; MICHAEL )
     R. CURTIS, in his official capacity as Chief, )
17
     Firearms Technology Industry Services         )
18   Branch of Bureau of Alcohol, Tobacco,         )
     Firearms and Explosives; UNITED STATES )
19   DEPARTMENT OF JUSTICE; and                    )
     WILLIAM BARR, in his official capacity as )
20
     Attorney General of the United States,        )
21                                                 )
                   Defendants,                     )
22                                                 )
            and                                    )
23
                                                   )
24   ZACHARY FORT; FREDERICK BARTON; )
     BLACKHAWK MANUFACTURING                       )
25   GROUP, INC.; and FIREARMS POLICY              )
     COALITION, INC.,                              )
26
                                                   )
27                 Applicants in Intervention.     )
                                                   )
28
                 Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 2 of 19




1                                                      TABLE OF CONTENTS
                                                                                                                              Page
2
3    INTRODUCTION .....................................................................................................          1

4    ARGUMENT .............................................................................................................      3
5
     I.        Federal Defendants Do Not Adequately Represent Applicants’ Interests .....                                        3
6
               A.         Applicants Add Necessary Elements That Other Parties
7                         Would Neglect ...................................................................................      3
8
               B.         This Circuit’s Standard Only Requires Applicants Demonstrate
9                         That Federal Defendants’ Representation “May Be” Inadequate ......                                     7

10   II.       Applicants Have Demonstrated Significant Interests That Will Be
               Impaired If Petitioners Are Successful ..........................................................                 9
11
12   III.      Petitioners’ Request That This Court Review The Appropriateness Of
               The ATF’s Operative Definition Of “Firearms” Necessarily Implicates
13             The Second Amendment ................................................................................            11
14
     CONCLUSION ..........................................................................................................      13
15
     CERTIFICATE OF SERVICE ..................................................................................                  14
16
17
18
19
20
21
22
23
24
25
26
27
28
                 Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 3 of 19




1                                                   TABLE OF AUTHORITIES
     Cases                                                                                                                    Page(s)
2
3    Arakaki v. Cayetano,
      324 F.3d 1078 (9th Cir. 2003) .................................................................................               3
4
     California ex rel. Lockyer v. United States,
5
      450 F.3d 436 (9th Cir. 2006) ...................................................................................         4, 6, 9
6
     Citizens for Balanced Use v. Montana Wilderness Ass'n,
7     647 F.3d 893 (9th Cir. 2011) ...................................................................................         3, 4, 7
8
     Forest Conservation Council v. U.S. Forest Serv.,
9     66 F.3d 1489 (9th Cir. 1995) ...................................................................................              9

10   Idaho Farm Bureau Fed'n v. Babbitt,
       58 F.3d 1392 (9th Cir. 1995) ...................................................................................             9
11
12   Mfrs. Ass’n of U.S., Inc. v. State Farm Mut. Auto Ins. Co.,
      463 U.S. 29 (1983) ..................................................................................................         5
13
     Sagebrush Rebellion, Inc. v. Watt,
14
      713 F.2d 525 (9th Cir. 1983) ...................................................................................              4
15
     Smith v. Los Angeles Unified Sch. Dist.,
16    830 F.3d 843 (9th Cir. 2016) ...................................................................................              8
17
     Sw. Ctr. For Biological Diversity v Berg,
18    268 F.3d 810 (9th Cir. 2001) ...................................................................................           7, 9

19   Trbovich v. United Mine Workers of Am.,
      404 U.S. 528 (1972) ................................................................................................          7
20
21   United States ex rel. McGough v. Covington Techs. Co.,
      967 F.2d 1391 (9th Cir. 1992) .................................................................................               7
22
     United States v. Alisal Water Corp.,
23
      370 F.3d 915 (9th Cir. 2004) ...................................................................................           8, 9
24
     United States v. Los Angeles,
25    288 F.3d 391 (9th Cir. 2002) ...................................................................................              7
26
     Utah Ass’n of Cntys. v. Clinton,
27    255 F.3d 1246 (10th Cir. 2001) ...............................................................................             4, 7

28

                                                                         ii
                  Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 4 of 19




     WildEarth Guardians v. U.S. Forest Serv.,
1
      573 F.3d 992 (10th Cir. 2009) .................................................................................              4, 7
2
     Wilderness Soc’y v. U.S. Forest Serv.,
3     630 F.3d 1173 (9th Cir 2011) ..................................................................................                9
4
     Statutes
5
     18 U.S.C. 922 .............................................................................................................    12
6
     26 U.S.C. 5822 ...........................................................................................................     12
7
8    Rules

9    Fed. R. Civ. P. 5 .........................................................................................................    14
10
     Fed. R. Civ. P. 19 .......................................................................................................      5
11
     Fed. R. Civ. P. 24(a)(2) ..............................................................................................        13
12
     Fed. R. Civ. P. 24(b) ..................................................................................................       13
13
14   Regulations

15   27 CFR 478.39 ...........................................................................................................      12
16
     27 CFR 479.62 ...........................................................................................................      12
17
     27 CFR 479.105 .........................................................................................................       12
18
19
20
21
22
23
24
25
26
27
28

                                                                            iii
               Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 5 of 19




1            Applicants in Intervention, Zachary Fort; Frederick Barton; BlackHawk Manufacturing
2    Group, Inc., d/b/a 80% Arms (“80% Arms”); and Firearms Policy Coalition, Inc. (“FPC”)
3    (collectively, “Applicants”), have demonstrated a direct and personalized interest in the matter
4    before this Court that is not adequately represented by Federal Defendants and more than justifies
5    Applicants’ intervention in this matter.
6                                                  INTRODUCTION
7            Federal Defendants admit they do not adequately represent Applicants’ interests in
8    upholding the legal conclusion that Non-Firearm Objects (as defined in Applicants’ Motion) are
9    not “firearms” as defined by the Gun Control Act of 1968 (“GCA”). Federal Defendants do not
10   produce, sell, buy, or own Non-Firearm Objects, nor will they be materially or economically
11   harmed if this Court rules in Petitioners’ favor. In contrast, Applicant 80% Arms has at least one
12   determination letter akin to the Polymer80 Letters challenged by Petitioners, has been directly
13   implicated in Petitioners’ Complaint, and could have its currently lawful business practice made
14   illegal should Petitioners succeed. See Complaint, No. 20-cv-06761-EMC, ECF No. 1 ¶ 77 n.831
15   (citing to an Applicant 80% Arms Classification Letter to support Petitioners’ second claim for
16   relief). Remaining Applicants each own Non-Firearm Objects and intend to continue to directly
17   purchase Non-Firearm Objects in the future—which would be made illegal if Petitioners prevail.
18   Applicant FPC, whose members include other Applicants, also represents numerous, similarly
19   situated individuals across the United States. Federal Defendants serve in none of these roles and
20   do not represent Applicants’ reliance or economic interests in the ATF’s current interpretation.
21   Instead, Federal Defendants must balance competing statutory and regulatory duties, while
22   managing agency resource concerns and may therefore compromise legally defensible positions
23   that Applicants will uniquely advance.
24           Applicants’ goal is not to obtain a broad ruling or “make this case about something” other
25   than the ATF’s interpretation at issue. Applicants’ goal is to preserve the status quo and uphold
26
27
     1
      All citations to the Court’s CM/ECF system are to the electronic docket maintained for this case and the page number
28
     citations are to the page numbers applied by the CM/ECF system, not to internal pagination numbers.


                                             Page 1 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
               Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 6 of 19




1    the longstanding definition of “firearm” under the GCA.2 Applicants have relied on that definition
2    to establish business and personal practices, have livelihoods at stake, and can offer this Court
3    unique insight into the law-abiding citizens and businesses within the Non-Firearm Object
4    industry—interests not represented by Federal Defendants and wrongly demonized by Petitioners.
5    Furthermore, the ATF’s recent actions, detailed below, demonstrate that the ATF’s interests
6    diverge from Applicants’. Excluding Applicants from this matter would allow Petitioners’
7    unchecked mischaracterizations of Applicants’ actions to monopolize the narrative, disallowing
8    any representation or defense of Applicants’ interests, and depriving the Court of the truth finding
9    purpose of the adversarial system.
10            Petitioners attempt to discredit Applicants’ interest by downplaying the extent of
11   Petitioners’ request for relief is unpersuasive and inappropriate. The erosion, or complete loss, of
12   Applicants’ business, personal practices, and property is not a “sideshow” or a “waste of this
13   Court’s time.” Pet. Resp., at 9. If Petitioners succeed, Applicants will be directly affected even
14   though Applicant 80% Arms’ Classification Letters are not specifically challenged and even
15   though individual Applicants could acquire actual firearms, instead of Non-Firearm Objects.
16   Petitioners seek to alter the entire regulatory regime for Non-Firearm Objects. If Petitioners are
17   successful, the ATF will be forced to undergo a rulemaking, where it may be forced to consider
18   Non-Firearm Objects as “firearms.” If that happens, Applicant 80% Arms’ Classification Letters
19   would likely no longer allow it to sell Non-Firearm Objects direct to consumers.3 Applicants would
20
21   2
       Petitioners also misstate the extent of Applicants’ argument to support Petitioners’ contention that if this Court were
     to allow Applicants permissive intervention to defend their substantial interests, it would expand the scope of or
22
     “unduly delay and prejudice” Petitioners’ Administrative Procedure Act (“APA”) claims. Pet. Resp., at 22. Based on
     the actual extent of Applicants’ interest and argument, as established in Applicants’ Motion and further demonstrated
23
     infra, this case will remain limited to the APA issues before the Court. Further, Petitioners do not explain how they
     can be prejudiced by Applicants’ inclusion when Petitioners specifically implicate Applicants in their Complaint and
24
     arguments. Finally, Applicants’ will not delay adjudication of this matter. Despite Petitioners requesting and receiving
     multiple extensions of time in this matter, Applicants have not requested any such extensions. Applicants also fully
25
     expect to comply, without extension, with all currently established briefing deadlines. Applicants’ additional
     arguments in this Reply also support Applicants’ permissive intervention in this matter, under the standards and
26
     argument as fully presented to this Court in Applicants’ Motion. ECF Nos. 24, at 2; 24-1, at 17–18.
     3
       While Petitioners correctly note that Applicant 80% Arms offers some serialization options, that would not allow
27
     Applicant 80% Arms to sell Non-Firearm Objects directly to customers should the ATF alter its definition to consider
     those objects “firearms.” Instead, those sales would be subject to the universe of current federal and state firearm
28
     regulation, which are much more restrictive than mere serialization.


                                             Page 2 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
              Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 7 of 19




1    also be prohibited from purchasing and using materials to individually manufacture personal use
2    firearms—a practice Petitioners do not contest as illegal and that is protected by the Second
3    Amendment.
4           If Petitioners succeed, the ATF may be required to regulate materials of all kinds, including
5    Non-Firearm Objects, simply because individuals, through their own knowledge and skill, can
6    manufacture them into firearms. This Court should grant Applicants intervention to defend their
7    interest, their industry, and their personal practices from Petitioners’ attack.
8
                                                ARGUMENT
9
     I.     FEDERAL   DEFENDANTS                   DO      NOT       ADEQUATELY             REPRESENT
10          APPLICANTS’ INTERESTS
11
            A.      Applicants Add Necessary Elements That Other Parties Would Neglect
12          Applicants have met this Circuit’s liberal standard for demonstrating an inadequacy of
13   representation—an inadequacy explicitly supported by Federal Defendants. See Federal
14   Defendants’ Response to Motion to Intervene (“Def. Resp.”), ECF No. 38, at 3–5. Not only have
15   Applicants demonstrated a substantial reliance and economic interest in the ATF’s current
16   interpretation of “firearm,” Petitioners seek to misuse Applicant 80% Arms’ statements and
17   website while preventing Applicants from defending themselves and their industry. Only,
18   Applicants, however, can provide this Court with information and expertise relating to the Non-
19   Firearm Object industry and market participants, and the interplay between federal law and
20   individual rights implicated in the relief Petitioners’ seek.
21          When determining the adequacy, or lack thereof, of existing parties' representation of a
22   proposed intervenor’s interest, this Circuit looks to: (1) whether the interest of an existing party is
23   such that it will undoubtedly make all of a proposed intervenor's arguments, (2) whether the
24   existing party is capable and willing to make such arguments, and (3) whether a proposed
25   intervenor would offer any necessary elements to the proceeding that existing parties would
26   neglect. Arakaki v. Cayetano, 324 F.3d 1078, 1086 (9th Cir. 2003). “[T]he government’s
27   representation of the public interest may not be ‘identical to the individual parochial interest’ of a
28


                                            Page 3 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
              Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 8 of 19




1    particular group just because ‘both entities occupy the same posture in the litigation.’” Citizens for
2    Balanced Use v. Montana Wilderness Ass'n, 647 F.3d 893, 899 (9th Cir. 2011) (quoting WildEarth
3    Guardians v. U.S. Forest Serv., 573 F.3d 992, 996 (10th Cir. 2009); Utah Ass’n of Cntys. v.
4    Clinton, 255 F.3d 1246, 1256 (10th Cir. 2001)). A proposed intervenor may meet all three elements
5    if it demonstrates a point of view fundamentally different from the existing parties or if the
6    governmental party has abandoned or conceded a potentially meritorious reading of the statute at
7    issue. California ex rel. Lockyer v. United States, 450 F.3d 436, 444–45 (9th Cir. 2006). Additional
8    expertise to that of the government agency can also prove a material difference in perspective.
9    Sagebrush Rebellion, Inc. v. Watt, 713 F.2d 525, 528 (9th Cir. 1983).
10          In Sagebrush Rebellion, Inc., this Circuit held that a national wildlife organization and
11   other applicants were entitled to intervene as a matter of right because “[i]n addition to having
12   expertise apart from that of the Secretary, the intervenor offers a perspective which differs
13   materially from that of the present parties to this litigation.” 713 F.2d at 528. This Circuit
14   specifically noted that the proposed intervenor’s additional expertise and materially different
15   perspective offered a necessary element to the proceedings to support their intervention. Id. at 528.
16   Similarly, in Citizens for Balanced Use, this Circuit recognized that an applicant’s interest in
17   securing the broadest possible restriction, in contrast to the Forest Service’s position that a
18   narrower restriction would suffice, “represents more than a mere difference in litigation strategy,
19   which might not normally justify intervention, but rather demonstrates the fundamentally differing
20   points of view between Applicants and the Forest Service on the litigation as a whole.” 647 F.3d
21   at 899 (citing California ex rel. Lockyer, 450 F.3d at 444–45). This fundamentally different point
22   of view of proposed intervenors qualified as a compelling showing of inadequate representation
23   by the existing government party.
24          Federal Defendants here acknowledge that the interests of Applicants Blackhawk, Fort,
25   and Barton are substantially different from those of Federal Defendants. Def. Resp., at 3–5. Federal
26   Defendants specifically support intervention as of right for Applicant 80% Arms, noting that
27   because Petitioners “criticize ATF’s action in part based on statements of [80% Arms] subsequent
28   to ATF’s action . . . the APA may constrain ATF’s ability to adequately represent [80% Arms’]


                                            Page 4 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
               Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 9 of 19




1    interests . . . .” Def. Resp., at 3. Petitioners argue otherwise by claiming they “do not seek to set
2    aside ATF Classification Letters for any products manufactured by putative intervenor [80%
3    Arms], as those letters fall outside the applicable statute of limitations.” Pet. Resp., at 12. This
4    argument fails for two reasons. First, Petitioners seek to undermine the definition of “firearm”
5    underpinning Applicant 80% Arms’ Classification Letters—thereby seeking to undermine the very
6    foundation of Applicant 80% Arms’ currently lawful business.4 Second, Petitioners specifically
7    cite to Applicant 80% Arms’ Classification Letter to support the proposition that “[i]ndividually
8    and even more so collectively, these Classification Letters have resulted in exponential explosion
9    of the size of the [Non-Firearm Object] market . . . .” Compl. ¶ 77. This fact, Petitioners argue,
10   supports their contention that the ATF “entirely fail[s] to consider an important aspect of the
11   problem . . . .” Compl. ¶ 138–41 (quoting Motor Veh. Mfrs. Ass’n of U.S., Inc. v. State Farm Mut.
12   Auto Ins. Co., 463 U.S. 29, 43 (1983)). Petitioners’ inability to challenge the specific letters issued
13   to Applicant 80% Arms does not mean Petitioners can seek to undermine the entire Non-Firearms
14   Object industry, specifically implicate Applicants by name, use Applicants’ statements to support
15   Petitioners’ argument, and then exclude Applicants from the litigation.5
16            As to Applicants Fort and Barton, Federal Defendants note that their “alleged reliance
17   interests are substantially different from the interests of the manufacturers of [Non-Firearm
18   Objects] to whom ATF’s classification letters are issued . . . and this weighs in favor of
19   intervention.” Def. Resp., at 4–5.6 Accordingly, Federal Defendants do not adequately represent
20   Applicant Fort’s and Barton’s reliance interests.
21            Finally, while Federal Defendants take no position on Applicant FPC’s intervention,
22   Applicants note that FPC not only represents the interests of its members—including Applicants
23
     4
       Petitioners specifically argue that “individuals and businesses alike rely on ATF’s Classification Letters . . . when
24
     purchasing, selling, and/or designing [Non-Firearm Objects] in the United States.” Compl. ¶ 85. Applicants, in their
     Proposed Answer, “admit that they rely, in part, on the ATF’s Classification Letters, as well as a number of other
25
     sources, when purchasing, selling, and/or buying Non-Firearm Objects.” ECF No. 24-6 ¶ 85.
     5
       Of note, Applicant 80% Arms is a party that is required to be joined in this lawsuit pursuant to Federal Rule of Civil
26
     Procedure 19, which joinder Applicant 80% Arms may pursue should this Court deny Applicants’ intervention.
     6
       Federal Defendants argue this Court should grant Applicants Fort and Barton permissive intervention, but Applicants
27
     note that Federal Defendants’ statements demonstrate they do not adequately represent the interests of Applicants Fort
     and Barton and thus support Applicants argument for intervention as of right as well as Applicants’ permissive
28
     intervention.


                                             Page 5 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
              Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 10 of 19




1    Fort, Barton, and 80% Arms, and those in substantially similar positions—but FPC is also an
2    individual owner and purchaser of Non-Firearm Objects. Applicant FPC uses those objects to
3    educate legislatures, politicians, and the public about Non-Firearm Objects, the GCA, and the
4    proper definition of a “firearm.” ECF No. 24-5 ¶¶ 9–11. Applicant FPC’s intervention allows this
5    Court to conveniently and efficiently grant intervention to all of FPC’s members, through FPC’s
6    representation of their shared interests.
7             In addition to Federal Defendants affirmative disclaimer of adequate representation, a
8    likelihood that a government party will abandon or concede a potentially meritorious reading of
9    the statute is sufficient to meet a showing for inadequate representation. California ex rel. Lockyer,
10   450 F.3d at 444. Recent events demonstrate that the ATF may have already shifted its
11   interpretation of the definition of “firearms”—in a way that significantly departs from Applicants’
12   interests. ATF evidenced this drastic change in policy on December 11, 2020, when it raided a
13   Polymer80 facility in Dayton, Nevada.7 According to the affidavit used to apply for the search
14   warrant, ATF’s investigation of Polymer80 hinges on the sale of a “Buy Build Shoot Kit,” which
15   includes a Non-Firearm Object and other non-firearm parts.8 In the affidavit, the ATF relies on a
16   definition of “firearm” that may include Non-Firearm Objects in certain circumstances and is, in
17   part, based on temporal considerations—a definition more consistent with Petitioners’ desired
18   outcome than Applicants’ interests.9 Given the ATF’s change in course, Federal Defendants
19   interests in the outcome of this case are at odds, and certainly do not cover the full extent of
20   Applicants’ interests. Federal Defendants do not adequately and completely represent Applicants’
21   interests.
22
23   7
       Scott Glover, Feds raid 'ghost gun' maker whose products they say are linked to 'hundreds of crimes', CNN (Dec.
     11, 2020 2:52 PM), https://www.cnn.com/2020/12/11/us/atf-raid-ghost-gun-manufacturer-invs/index.html.
24   8
       “The ATF Senior Special Agent, who is an ATF certified firearms expert, determined that the ‘Buy Build Shoot Kit’
     as designed, manufactured, and distributed by Polymer80, is a ‘firearm’ as defined under federal law, as a weapon
25
     ‘which will or is designed or may readily be converted to expel a projective by the action of an explosive,’ as well as
     ‘handgun,’ defined as ‘a firearm which has a short stock and is designed to be held and fired by the use of a single
26
     hand’ and ‘any combination of parts form which a firearm . . . can be assembled.’” Hart Affidavit ¶8, Case No. 3:20-
     mj-123-WGC (D. Nev. Dec. 9, 2020). A copy of the affidavit is also available at
27
     https://s.wsj.net/public/resources/documents/ghostraid-121420-warrant.pdf.
     9
       The ATF notes that the “kit” only contains “components” and that “a confidential informant working with the ATF
28
     assembled a fully functional firearm in approximately 21 minutes.” Hart Affidavit ¶ 8.


                                             Page 6 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 11 of 19




1            As demonstrated by Ninth Circuit precedent and Federal Defendant’s own statements,
2    Federal Defendants do not adequately represent Applicants’ substantial interests in the outcome of
3    this litigation. Applicants’ unique perspective as consumers and businesses involved in the Non-
4    Firearm Object market would provide a perspective that differs materially from that of the present
5    parties and provides necessary elements to the action neglected by the existing parties.
6            B.       This Circuit’s Standard Only Requires Applicants Demonstrate That Federal
7                     Defendants’ Representation “May Be” Inadequate
             Petitioners’ assertion that Applicants are adequately represented, despite the foregoing,
8
     misconstrues the liberal Supreme Court standard employed by this Circuit in allowing for
9
     intervention where an applicant’s interest may not be adequately represented. Applicants in this
10
     case have appropriately demonstrated inadequate representation, in addition to the other elements
11
     of intervention as of right, and therefore meet this Circuit’s lenient standard for intervention.
12
             “The requirement of [Rule 24(a)] is satisfied if the applicant shows that representation of
13
     his interest ‘may be’ inadequate; and the burden of making that showing should be treated as
14
     minimal.” Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10 (1972) (citing 3B J.
15
     MOORE, FEDERAL PRACTICE § 24.09—1(4) (1969)) (emphasis added). In Trbovich, the Supreme
16
     Court determined that the Secretary of Labor might not adequately represent the proposed
17
     intervenor’s interests even though the Secretary had a statutory obligation to represent the
18
     individual, because the Secretary had a competing interest in protecting a broader public interest.
19
     Id. at 538–39.
20
             In the Ninth Circuit, the test for intervention is also liberally construed in favor of
21
     intervenors. United States ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391, 1394 (9th
22
     Cir. 1992); Sw. Ctr. For Biological Diversity, 268 F.3d at 818; United States v. Los Angeles, 288
23
     F.3d 391, 397–98 (9th Cir. 2002). “[T]he government’s representation of the public interest may
24
     not be ‘identical to the individual parochial interest’ of a particular group just because ‘both entities
25
     occupy the same posture in the litigation.’” Citizens for Balanced Use v. Montana Wilderness
26
     Ass'n, 647 F.3d 893, 899 (9th Cir. 2011) (quoting WildEarth Guardians v. U.S. Forest Serv., 573
27
     F.3d 992, 996 (10th Cir. 2009); Utah Ass’n of Cntys. v. Clinton, 255 F.3d 1246, 1256 (10th Cir.
28


                                            Page 7 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 12 of 19




1    2001)). “To the extent there is any doubt as to [proposed intervenors] establishment of this factor,
2    our resolution of it in favor of intervention is consistent with the rule that ‘the requirements for
3    intervention are [to be] broadly interpreted in favor of intervention.’” Smith v. Los Angeles Unified
4    Sch. Dist., 830 F.3d 843, 864 (9th Cir. 2016) (quoting United States v. Alisal Water Corp., 370
5    F.3d 915, 919 (9th Cir. 2004)) (some alteration in original).
6            Applicants have met the minimal burden to show that their interests may not be adequately
7    represented by the ATF in this case. As a preliminary matter, not only do Federal Defendants not
8    have any requirement—statutory or otherwise—to represent Applicants’ individual and corporate
9    interests in the production, sale, purchase, or possession of Non-Firearm Objects, but Federal
10   Defendants also do not represent Applicants’ exercise of their legal right to continue to purchase
11   Non-Firearm Objects or to individually manufacture those objects into personal use firearms.
12           The ATF alleges a general interest in representing and protecting public health and safety,
13   as well as balancing statutory and regulatory concerns with agency resource constraints. In
14   contrast, Applicants’ reliance interests, their currently lawful individual and business practices,
15   their substantial financial interests, and their right to individually manufacture personal use
16   firearms all fall outside the scope of Federal Defendants’ interests. Because Federal Defendants
17   must balance the interests of the general public against the rights of individuals, and must defend
18   the ATF’s decision-making, Federal Defendants representation of Applicants’ more specific
19   interests is likely to be inadequate.
20           This Court should apply this Circuit’s liberal standard in determining Applicants’ interests
21   are not completely represented by Federal Defendants, including, as demonstrated above,
22   Applicants’ reliance on the ATF’s interpretation to structure their business and individual
23   practices, their intent to continue to produce, sell, purchase, and possess Non-Firearm Objects
24   without government interference, and their ability to individually manufacture personal use
25   firearms from the same. Accordingly, Applicants are entitled to intervention as of right.
26
27
28


                                            Page 8 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 13 of 19




     II.     APPLICANTS HAVE DEMONSTRATED SIGNIFICANT INTERESTS THAT
1
             WILL BE IMPAIRED IF PETITIONERS ARE SUCCESSFUL
2            Applicants, their customers, and their members, as participants in the Non-Firearm Object
3    market, have direct, substantial, and legally protectable reliance and economic interests in the
4    outcome of this matter. These interests will be impaired if Petitioners’ relief is granted, thereby
5    jeopardizing Applicants’ ability to engage in their currently lawful individual and business
6    practices.
7            A prospective intervenor has a sufficient interest for intervention purposes if it will suffer
8    a practical impairment of its interests as a result of the pending litigation. California ex rel. Lockyer
9    v. United States, 450 F.3d at 441. In addition, an applicant’s interest is “significantly protectable”
10   when the relief sought by petitioners “will have direct, immediate, and harmful effects” on the
11   applicant’s interests. Sw. Ctr. for Biological Diversity, 268 F.3d at 818 (quoting Forest
12   Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1494 (9th Cir. 1995), abrogated on
13   separate grounds by Wilderness Soc’y, 630 F.3d at 1177–80)). Specifically, an economic interest
14   that is “concrete and related to the underlying subject matter of the action” can support intervention
15   as of right. United States v. Alisal Water Corp., 370 F.3d 915, 919–20 (9th Cir. 2004).
16           In Idaho Farm Bureau Fed'n v. Babbitt, plaintiffs brought an action for declaratory and
17   injunctive relief against Fish and Wildlife Service and other federal agencies and officers, alleging
18   violations of Endangered Species Act and Administrative Procedure Act. 58 F.3d 1392, 1398 (9th
19   Cir. 1995). A conservation group sought and was granted intervention in that matter because the
20   court found an impairment of the intervenor's ability to protect their interest in the Springs Snail
21   and its habitat because “the action could, and did, lead to a decision to remove the Springs Snail
22   from the list of endangered species.” Id. at 1398.
23           Like the intervenors in Idaho Farm Bureau Fed’n, Applicants here will experience
24   impairment of their ability to protect their interests in producing, selling, purchasing, and owning
25   Non-Firearm Objects if those objects are inappropriately subsumed within the ATF’s jurisdiction.
26   Applicants have each transacted in Non-Firearm Objects and intend to continue transacting in Non-
27
28


                                            Page 9 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 14 of 19




1    Firearm Objects in the future under the ATF’s current definition of “firearm” specifically because
2    that definition excludes Non-Firearm Objects.
3           Applicant 80% Arms produces and sells Non-Firearm Objects—which business would be
4    significantly and negatively impacted should Petitioners prevail in this matter. If Petitioners are
5    successful and the ATF is required to alter its interpretation of “firearms” to include Non-Firearm
6    Objects, then the basis for Applicant 80% Arms’ Classification Letters, and potentially other
7    aspects of its business, will be called into question and/or made illegal. Accordingly, Petitioners’
8    charge that Applicant 80% Arms “invoked ‘significant increase[] in its operation and compliance
9    costs,’ . . . is overblown,” Pet. Resp., at 10, fundamentally misunderstands how APA litigation
10   works and the extent of the relief Petitioners request. It is unclear if Petitioners are insincerely
11   trying to minimize the harm to Applicant 80% Arms or are truly ignorant of the fact that if Non-
12   Firearm Objects are considered “firearms,” Applicant 80% Arms may have to cease, or at least
13   suspend, the direct sale of Non-Firearm Objects to consumers. This would completely impair
14   Applicant’s business practices and would result in significant lost revenue and increased
15   compliance costs.
16          In addition, if Petitioners’ request for relief is granted, Applicants Fort, Barton, and FPC
17   would no longer be able to legally transact in Non-Firearm Objects, and their economic behavior
18   is likely to be deterred when the administrative burden of regulating these products is inevitably
19   passed on as a cost to the consumer. Contrary to Petitioners’ statement that “a favorable outcome
20   for [Petitioners] will, at most, require BlackHawk to serialize its products,” Pet. Resp., at 10, a
21   favorable outcome for Petitioners could result in criminal or civil liability for businesses and their
22   customers, and may, as demonstrated by recent events, result in the seizure of currently lawful
23   items.10 Further, because this case attempts to make illegal and/or severely restrict the lawful
24   practices of Applicant FPC’s members, Applicant FPC and its members have a legally protectable
25   interest sufficient to support intervention as of right under Rule 24(a).
26
27
     10
         See GHOSTED: ATF Visiting End Users; Requesting Forfeiture of Polymer80 Kits (Dec. 11, 2020),
28
     https://www.thefirearmblog.com/blog/2020/12/11/polymer80-kits/.


                                            Page 10 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
              Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 15 of 19




     III.    PETITIONERS’ REQUEST     THAT THIS COURT REVIEW THE
1
             APPROPRIATENESS OF THE ATF’S OPERATIVE DEFINITION OF
2            “FIREARMS” NECESSARILY IMPLICATES THE SECOND AMENDMENT

3            Petitioners seek to have items that are not firearms regulated as if they were, thereby calling

4    into question the appropriate interpretation of a “firearm.” If Petitioners succeed, the interpretation

5    they seek to force upon the ATF would be outside the scope of both the text and intent of the GCA

6    and the constitutional and statutory scope of the ATF’s authority, which could result in the ATF

7    violating Americans’ Second Amendment protected rights.

8            Still Petitioners err in assuming Applicants seek to make this a Second Amendment case.

9    Pet. Resp., at 10. Not so. Instead, Applicants will, within the narrow scope of review under the

10   APA, offer a perspective that is not currently advanced by Petitioners or Federal Defendants.

11   Applicants can and will offer a clear framework for the appropriate interpretation of the original

12   public meaning of the GCA, related firearms laws, and the extent of individuals’ Second

13   Amendment protected rights. Applicants’ arguments, however, will necessarily be constrained by

14   the scope of this Court’s review under the APA. Furthermore, Petitioners could not justifiably seek

15   extra-record discovery in this APA, record review case, Pet. Resp., at 9, 22–23, and Applicants do

16   not intend to expand the case beyond the lodged administrative record. Indeed, the stage set by

17   Petitioners, not Applicants, already exceeds the relevant considerations in this matter.

18           Petitioners’ supposition that the relief they seek would impose “simple” burdens and will

19   not implicate Applicants’ rights to currently held property is unwarranted. Pet. Resp., at 10.11 The

20   ATF has evidenced that is not the case. On December 10, 2020, an individual was apparently

21   visited by ATF agents who seized a Non-Firearm Object, lawfully owned by the individual,

22   allegedly in furtherance of an ongoing investigation.12 Petitioners cannot credibly assert this same

23   ATF represents Applicants’ interests and that Applicants should not be concerned about their

24
25   11
        If Non-Firearm Objects are regulated as firearms, Applicant 80% Arms cannot simply conduct a background check,
     affix a serial number to the object, and then mail that item directly to consumers. Individual Applicants also cannot
26
     simply order a serialized Non-Firearm Object for direct delivery, even after a background check. Both of these
     practices would violate federal, and likely state, law and would subject Applicants to liability—which law would be
27
     enforced against Applicants by Federal Defendants here.
     12
         See GHOSTED: ATF Visiting End Users; Requesting Forfeiture of Polymer80 Kits (Dec. 11, 2020),
28
     https://www.thefirearmblog.com/blog/2020/12/11/polymer80-kits/.


                                             Page 11 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
              Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 16 of 19




1    current and lawfully owned property. This seizure firmly calls into question the ATF’s current
2    interpretation of “firearm,” and the completeness of the argument that will be presented by Federal
3    Defendants—it is also decidedly not “simple.” The ATF’s actions also implicate individual’s right
4    to acquire non-firearm materials and, through their own knowledge and expertise, manufacture
5    those materials into personal use firearms.
6            The extent of Petitioners’ arguments and the ATF’s recent actions—including its raid of a
7    Polymer80 facility, its seizure of lawfully owned property from an individual, and its alleged
8    investigation of the legal status of Non-Firearm Objects (potentially when sold with other, non-
9    firearm objects)—demonstrate two facts: (1) Petitioners’ invocation of the appropriate extent of
10   the definition of “firearm” will necessarily require this Court to examine the scope of the GCA,
11   and its interplay with individual rights, and (2) Federal Defendants do not represent the extent of
12   Applicants’ interests in defending individual Americans from government’s unconstitutional and
13   statutory overreach. Applicants are not inappropriately expanding the scope of this litigation.
14   Applicants will, however, under the original meaning of the GCA and related firearm laws,
15   demonstrate to this Court that the ATF’s current interpretation of “firearm” is not only accurate,
16   but that the ATF is without any constitutional or statutory authority to regulate Non-Firearm
17   Objects—a position not likely to be advanced by Federal Defendants
18           Petitioners’ demand that certain items be regulated as if they were firearms, while arguing
19   that individual’s firearm rights are not implicated is self-defeating—Applicants intend to defend
20   their interests in the Non-Firearm Object industry, which include their individual and
21   organizational interests in exercising and supporting the right to individually manufacture firearms
22   for personal use.13 Petitioners have, at no point, argued that individuals do not have such a right.
23   Federal Defendants have an interest in defending their rulemaking process, but they do not, and
24   cannot, express an interest in ensuring that individuals are able to exercise their natural rights
25   independent of inappropriate government interference. Applicants’ right to individually
26
     13
       The ATF’s own guidance indicates that a license is not required to make a firearm solely for personal use, so long
27
     as regulations are followed under 18 U.S.C. 922(o), (p), and (r); 26 U.S.C. 5822; and 27 CFR 478.39, 479.62, and
     479.105. ATF, Does an individual need a license to make a firearm for personal use? (Mar. 17, 2020),
28
     https://www.atf.gov/firearms/qa/does-individual-need-license-make-firearm-personal-use.


                                             Page 12 of 15
            REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 17 of 19




1    manufacture personal use firearms merely informs the proper interpretation of the GCA, and
2    related federal law—it does not expand the scope of those laws or this litigation.
3                                             CONCLUSION
4           For the foregoing reasons, Applicants respectfully request that this Court grant them
5    intervention as of right, pursuant to Federal Rule of Civil Procedure 24(a)(2). In the alternative,
6    Applicants requests this Court exercise its discretion and grant permissive intervention pursuant
7    to Federal Rule of Civil Procedure 24(b).
8
            DATED this 22nd day of December 2020.
9
                                                          Respectfully Submitted,
10
11                                                        /s/ Cody J. Wisniewski
12                                                        Cody J. Wisniewski*
                                                          *Admitted Pro Hac Vice
13                                                        MOUNTAIN STATES LEGAL FOUNDATION
                                                          2596 S. Lewis Way
14                                                        Lakewood, CO 80227
15                                                        Tel. (303) 292-2021
                                                          Fax (303) 292-1980
16                                                        cody@mslegal.org
17                                                        George M. Lee [Cal. SBN 172982]
18                                                        SEILER EPSTEIN LLP
                                                          275 Battery Street, Suite 1600
19                                                        San Francisco, CA 94111
                                                          Tel. (415) 979-0500
20                                                        Fax (415) 979-0511
21                                                        gml@seilerepstein.com

22                                                        Attorneys for Applicants in Intervention
23
24
25
26
27
28


                                            Page 13 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
             Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 18 of 19




1                                     CERTIFICATE OF SERVICE
2           I hereby certify that on December 22, 2020, I electronically filed the foregoing with the
3    Clerk of the Court using this Court’s CM/ECF system, which will send notification to all counsel
4    of record, pursuant to Fed. R. Civ. P. 5 and Civil L.R. 5-1:

5    Clerk of the Court
6    United States District Court
     Northern District of California | San Francisco
7    Phillip Burton Federal Building
     450 Golden Gate Avenue
8    San Francisco, CA 94102
9
     Attorneys for Petitioners:
10
      GIBSON, DUNN & CRUTCHER LLP                          XAVIER BECERRA
11    AVI WEITZMAN, pro hac vice forthcoming               Attorney General of California
12    aweitzman@gibsondunn.com                             THOMAS S. PATTERSON
      LEE R. CRAIN, pro hac vice forthcoming               Senior Assistant Attorney General
13    LIESEL SCHAPIRA, pro hac vice forthcoming            MARK R. BECKINGTON
      KAYLIE SPRINGER, pro hac vice forthcoming            Supervising Deputy Attorney General
14    200 Park Avenue                                      R. MATTHEW WISE, SBN 238485
15    New York, NY 10166-0193                              Matthew.Wise@doj.ca.gov
      Telephone: (212) 351-4000                            Deputy Attorney General
16    Facsimile: (212) 351-4035
      VIVEK GOPALAN, SBN 296156                            1300 I Street, Suite 125
17    VGopalan@gibsondunn.com                              P.O. Box 944255
18    555 Mission Street, Suite 3000                       Sacramento, CA 94244-2550
      San Francisco, CA 94105-0921                         Telephone: (916) 210-6046
19    Telephone: (415) 393-8200                            Facsimile: (916) 324-8835
      Facsimile: (415) 374-8306
20
21    GIFFORDS LAW CENTER TO PREVENT
      GUN VIOLENCE
22    HANNAH SHEARER, SBN 292710
      268 Bush St. #555
23    San Francisco, CA 94104
24    Telephone: (415) 433-2062
      Facsimile (415) 433-3357
25    J. ADAM SKAGGS, pro hac vice forthcoming
      DAVID M. PUCINO, pro hac vice forthcoming
26    223 West 38th St. # 90
27    New York, NY 10018
      Telephone: (917) 680-3473
28


                                            Page 14 of 15
           REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
            Case 3:20-cv-06761-EMC Document 49 Filed 12/22/20 Page 19 of 19




     Attorneys for Defendants:
1
2     Regina Lombardo                                      U.S. Department of Justice
      Acting Deputy Director                               950 Pennsylvania Avenue, NW
3     Bureau of Alcohol, Tobacco, Firearms, and Explosives Washington, DC 20530-0001
      U.S. Department of Justice
4
      99 New York Avenue, Northeast
5     Washington, DC 20226

6     Michael R. Curtis                                      The Honorable William P. Barr
      Chief of the Firearms Technology Industry Services     Attorney General of the United States
7
      Branch of ATF                                          U.S. Department of Justice
8     Bureau of Alcohol, Tobacco, Firearms, and Explosives   950 Pennsylvania Avenue, NW
      44 Needy Road, Suite 1600                              Washington, DC 20530-0001
9     Martinsburg, WV 25405
10
      Civil Division
11    United States Attorney’s Office
      Federal Courthouse
12    450 Golden Gate Avenue, 11th Fl.
      San Francisco, CA 94102
13
14
                                                      /s/ Cody J. Wisniewski
15                                                    Cody J. Wisniewski
                                                      MOUNTAIN STATES LEGAL FOUNDATION
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           Page 15 of 15
          REPLY IN SUPP. OF APPLICANTS’ MOTION TO INTERVENE | CASE NO. 3:20-cv-06761-EMC
